Citation Nr: 1409455	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  10-39 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, her spouse, and her mother


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1992 to April 1992, July 2000 to December 2001, March 2005 to April 2006, and December 2009 to July 2011, including combat service in Kuwait, Iraq, and Afghanistan.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision of the Decatur, Georgia, Department of Veterans Affairs (VA) Regional Office (RO).  In June 2012 the Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge.


FINDING OF FACT

The Veteran's PTSD had its onset in service.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While the Veteran has been diagnosed with multiple psychiatric disorders, she testified that a grant of service connection for PTSD would satisfy her appeal.  This grant of service connection for PTSD represents a complete grant of the benefit sought on appeal; thus, no discussion of VA's duty to notify and assist is necessary.

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2013).

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  The evidence shows that the Veteran was diagnosed with PTSD as early as August 2007.  Her combat service is confirmed; notably personnel records show she came under direct fire in October 2005 near Baghdad as Convoy Commander.  She testified at hearing that this incident is one of her stressors.  The Board finds her stressor is established under 38 C.F.R. § 3.304(f)(2).

An October 2008 VA examiner did not diagnose PTSD.  However, the opinion fails entirely to discuss her combat stressors in the context of PTSD and therefore is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (A medical opinion based on an inaccurate or incomplete factual premise is not probative). 

An October 2009 medical opinion from the private licensed clinical social worker who treated her weekly for months states that the stressor of "military combat veteran" caused her PTSD and that her PTSD is secondary to military service.  The probative medical evidence of record establishes a diagnosis of PTSD and a link between the current symptomatology and the Veteran's stressors.  Thus, service connection is warranted.  


ORDER

Service connection for PTSD is warranted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


